

117 HRES 487 IH: Expressing the sense of the House of Representatives the President of the United States should remove Dr. Anthony Fauci from his positions as the President’s Chief Medical Advisor and as the Director of the United States National Institute of Allergy and Infectious Diseases.
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 487IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Mr. Carl submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing the sense of the House of Representatives the President of the United States should remove Dr. Anthony Fauci from his positions as the President’s Chief Medical Advisor and as the Director of the United States National Institute of Allergy and Infectious Diseases.Whereas Dr. Anthony Fauci has been in his position as Director of the United States National Institute of Allergy and Infectious Diseases since 1984;Whereas Dr. Fauci was appointed to his position as Chief Medical Advisor to President Biden in 2021;Whereas Dr. Fauci served as a member of the Trump Administration’s Coronavirus Task Force;Whereas the American public placed great confidence in Dr. Fauci’s statements and recommendations;Whereas Dr. Fauci made contradictory statements regarding the origins of the COVID–19 pandemic and the proper response to the crisis; andWhereas recent emails of Dr. Fauci’s have further demonstrated the contradictions between Dr. Fauci’s public statements and his private email correspondence: Now, therefore, be itThat the House of Representatives urges the President of the United States to remove Dr. Anthony Fauci from his positions as Chief Medical Advisor and Director of the United States National Institute of Allergy and Infectious Diseases due to Dr. Fauci’s betrayal of the American public’s trust as demonstrated by contradictory public statements and private email correspondence.